Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons For Allowance

Claims 23-29, 31-36, 38-43 and 45-50 are allowed.
Claims 1-22, 30, 37 and 44 are cancelled.
This allowance is granted based on the applicants’ amended claims, filed on 12/29/2020.
The prior art of record, alone or in combination, fails to teach the “a third circuitry operable to: initiate a DRS transmission through the antenna at the start of the DRS occasion within the DMTC window upon any CCA check of the set of one or more CCA checks sensing that the wireless communication channel is idle, wherein the start of the at least one of the CCA checks is a time N before the start of the DRS occasion, wherein the time N is randomly generated within a specified time duration wherein the specified time duration is between 0 ms and 1 ms: and wherein the third circuitry is operable to initiate a reservation signal before the DRS transmission and after the completion of the sensing for the time N”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
4/08/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477